Detailed Action
Response to Amendments
Per Applicant’s amendment to Claims 1, 2, 5, and 6 (various wording corrections around the vertical orientation of the agitator shaft, punctuation errors, and typographical errors), these claim objections are withdrawn.

Allowable Subject Matter
Claims 1 – 8 and 10 – 16 are allowed for the reasons stated in the Non Final Rejection mailed 6 July 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY Y HUAN/Examiner, Art Unit 1774        


/ANSHU BHATIA/Primary Examiner, Art Unit 1774